Citation Nr: 1309774	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  08-18 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bronchial asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from October 1989 to April 1990 and from January 1991 to February 1991.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in July 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of such evidence.  Additionally, the undersigned held the record open for 60 days to allow the appellant to submit additional evidence.  Such evidence was submitted in August 2010 with a waiver of initial RO consideration. 

The case was previously before the Board in May 2011 when it was remanded for further development.  Subsequently, in October 2012, the Board forwarded the case to the Veterans Health Administration (VHA) for an advisory medical opinion.


FINDINGS OF FACT

1.  There is not clear and unmistakable evidence that bronchial asthma preexisted the Veteran's first period of active duty.

2.  The Veteran's current bronchial asthma first manifested during her first period of active duty and has continued to the present day.


CONCLUSION OF LAW

Service connection for bronchial asthma is warranted.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim for service connection for bronchial asthma given the favorable nature of the Board's decision.

II.  Legal Criteria, Factual Background, and Analysis

The Veteran contends that service connection for bronchial asthma is warranted because she was first diagnosed with asthma during service and has experienced asthma symptomatology since service.  

As will be explained below, evidence of record raises a question as to whether the Veteran had bronchial asthma that preexisted her entrance into her first period of active duty in October 1989.  Governing law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities or disorders noted at the time of examination, acceptance, and enrollment into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

Before the presumption of soundness can be applied, there must be evidence that a disability or injury that was not noted on entrance into service manifested or was incurred in service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52 (2012).  Where there is evidence showing that a disorder manifested or was incurred in service, and this disorder is not noted on the Veteran's entrance examination report, the presumption of soundness operates to shield the Veteran from any finding that the unnoted disease or injury preexisted service.  Id.

Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  In Smith v. Shinseki, 24 Vet. App. 40, 45 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the presumption of soundness only applies where there has been an entrance examination prior to the period of service on which the claim is based.  See 38 U.S.C.A. § 1111 (West 2002); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby, 1 Vet. App. at 227)).

The record contains evidence that the Veteran experienced bronchial asthma during service.  Specifically, service treatment records reflect that in April 1990 the Veteran was discharged from her first period of service after undergoing Entrance Physical Standards Board (EPSBD) Proceedings.  The EPSBD report shows that during basic training the Veteran was unable to pass her Physical Training (PT) test until her fourth attempt because she experienced shortness of breath with exertion.  After being transferred to Advanced Individual Training she was again unable to pass her PT test.  She was put on a profile of no mandatory strenuous physical activity.  Shortly thereafter, she was discharged from service because of bronchial asthma. 

Since there is evidence that bronchial asthma manifested during the Veteran's first period of active duty, the Board turns to the issue of whether the Veteran was presumed sound at entry into that period of service.  Gilbert, 26 Vet. App. at 52.  The record does not contain an entrance examination for this period of service.  However, it appears that there may be service records that are unavailable.  In conjunction with her May 2007 claim, the Veteran submitted a February 1991 service record (from her second period of service) showing she was placed on profile because of bronchial asthma.  This record was not included in the service records sent to VA by the National Personnel Records Center (NPRC).  Since the records received from the NPRC include records from both periods of the Veteran's service, this omission raises a question as to whether VA has all of the Veteran's service treatment records.  The Veteran testified at the July 2010 hearing that when she entered service she was given a thorough entrance examination and that asthma was not noted on that examination.  Board Hearing Tr. at 4.  The Veteran is competent to testify about the places, types, and circumstances of her service.  38 U.S.C.A. § 1154(a) (West 2002).  Since there are other records missing from the Veteran's service treatment records and it is consistent with her active duty service that she would have undergone an entrance examination, the Board finds her testimony credible.  Therefore, the Board concludes that the entrance examination for her first period of service is missing from the record.  Where an entrance examination is lost or missing, the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

In determining whether the presumption of soundness has been rebutted, the Board must next consider whether there is clear and unmistakable evidence that bronchial asthma preexisted the Veteran's service.  The Board concludes that the record does not contain clear and unmistakable evidence that bronchial asthma preexisted her first period of service.

Evidence supporting that bronchial asthma preexisted service includes an April 1990 EPSBD report that indicates the Veteran had a lifelong history of episodic cough, wheezing, and shortness of breath with exertion.  A notation was made that she had a history of asthma after the age of 12.  

Further, on February 1991 entrance examination into her second period of service the Veteran reported having asthma and shortness of breath.  It was again noted that she had asthma since the age of 12 and the examiner recommended that she be given a non-deployable discharge as soon as possible.  The Veteran was subsequently discharged due to physical disqualification for duty in her military occupational specialty. 

In contrast, in the Veteran's March 2008 Notice of Disagreement, she stated that the notation in her service treatment records that she had asthma since she was twelve was incorrect, since the condition did not start until she entered service.  

At the July 2010 hearing, the Veteran testified that she never experienced difficulty breathing or shortness of breath prior to her service and that she was physically active.  Board Hearing Tr. at 15.  She reported that her symptoms began when she was in boot camp and progressed from there.  Id. at 15-16.  

Further, in July 2010 statements, the Veteran's mother and father stated that the Veteran never had symptoms of asthma as a child.  Her mother recalled that the first time she became aware of the Veteran having asthma was when the Veteran called during service and asked if it was possible she had asthma.  Her mother reported being surprised by the question, because the Veteran had never had any such symptoms before.  Her father also reported that the Veteran was active in high school, performing in the high stepping marching band, running track, participating on the drill team, and taking dance classes.  He said the Veteran did not have any known breathing problems prior to her service. 

The Veteran and her parents are competent to testify regarding observable symptoms, such as whether the Veteran experienced shortness of breath and other observable symptoms of bronchial asthma prior to her service.  38 C.F.R. § 3.159(a)(2) (2012); see Layno v. Brown, 6 Vet. App. 465 (1994) (holding that a claimant is competent to report observable symptoms that require only personal knowledge, not medical expertise, as they come to the claimant through his senses); see also Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a claimant is competent to provide lay evidence regarding those matters which are within his personal knowledge and experience).  The Board also finds these statements and testimony to be credible, as they are consistent with each other and have been the same throughout the appeal.  In short, the Board finds current statements that the Veteran did not have bronchial asthma prior to service to be both competent and credible.  

These statements directly contradict the April 1990 and February 1991 service treatment records that indicate the Veteran reported having bronchial asthma prior to her October 1989 service entrance.  Since the service treatment record findings appear to have been based on the Veteran's reports, the record essentially contains conflicting lay evidence regarding whether the Veteran had asthma prior to her first period of service.  Therefore, since it is debatable whether the Veteran's bronchial asthma preexisted entrance into her first period of service, the record does not contain clear and unmistakable evidence that bronchial asthma preexisted service.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (stating that clear and unmistakable evidence is evidence that "'cannot be misinterpreted and misunderstood, i.e., it is undebatable'" (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999))).  Thus, the government cannot rebut the presumption of soundness and the claim is one of service connection, without consideration of a preexisting condition.  See Quirin, 22 Vet. App. at 396.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2012). 
In the instant case, there is substantial medical evidence demonstrating that the Veteran has a current disability of bronchial asthma.  On October 2007 and August 2011 VA examinations, the diagnoses were bronchial asthma.  Therefore, the first element of service connection is met.

As explained above, there is also evidence that the Veteran experienced bronchial asthma during service.  Specifically, April 1990 service treatment records reflect the Veteran was treated for bronchial asthma and that, after undergoing EPSBD Proceedings, she was discharged from her first period of service because of bronchial asthma.  Thus, the second element of service connection is also satisfied. 

The key inquiry in this case is whether the Veteran's current bronchial asthma is etiologically related to the diagnosis of bronchial asthma in service.

When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).

The Veteran testified at the July 2010 Board hearing that her asthma began in service and has continued since that time.  Board Hearing Tr. at 10-11.  She stated that her asthma is aggravated by various factors, such as physical activity and changes in the weather.  Id. at 11.  She uses an inhaler as needed.  Id.  She reported that her asthma has been getting worse and that she has difficulty walking certain distances, cannot run, and her doctor has instructed her not to do any type of hard labor.  Id. at 12-13.
The Veteran currently receives treatment for bronchial asthma from private physician, Dr. L.A.K.  In a July 2010 letter, Dr. L.A.K. indicated that in 1997 the Veteran mentioned having symptoms of sneezing secondary to allergies that were being treated with Claritin.  In 2000, she was given Albuterol to keep on hand for intermittent mild wheezing.  In 2006, she was noted to be using Singulair and Advair to treat asthma.  

The record contains October 2007 and August 2011 VA examiners' opinions.  However, these opinions are based on findings that the Veteran's asthma preexisted her first period of active duty.  As the Board has concluded that the Veteran was presumed sound on entrance into that period of active duty, it places no weight of probative value on these two medical opinions.  

In October 2012, the Board requested an advisory medical opinion from a VHA specialist in internal medicine.  In December 2012, a specialist opined that "it is at least as likely as not that the Veteran's current bronchial asthma is a continuation of the disease process of bronchial asthma diagnosed in April 1990, during the Veteran's first period of service."  The physician explained that if the Veteran did not have bronchial asthma prior to service, then the logical conclusion is that the condition began during her first period of service.  She opined that the continuation of the Veteran's symptoms and her stepwise progression of therapy intensification, by starting with as needed Albuterol and progressing to inhaled steroids with occasional use of systemic steroids, is consistent with the chronic disease course of asthma, which supports that her current symptoms are a continuation of symptoms that occurred during her first period of service.  The record does not contain any probative contradictory medical opinion.  Therefore, the third element of a nexus between the current disability and service has also been satisfied.

Because each of the three elements required for service connection has been met, service connection for bronchial asthma is warranted.  The benefit sought on appeal is granted.



ORDER

Service connection for bronchial asthma is granted.  




____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


